Citation Nr: 0942265	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  09-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.  The Veteran served in Vietnam and was awarded the 
Combat Infantryman's Badge (CIB).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

Competent evidence of record indicates the Veteran's low back 
disability is causally related to his service-connected right 
shoulder disability.  


CONCLUSION OF LAW

A low back disorder is proximately due to a service connected 
right shoulder disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.  

The Veteran contends that his current low back disability is 
related to a helicopter crash in Vietnam.  In an October 2007 
statement, the Veteran reported that he was thrown out of the 
helicopter and struck a tree.  He indicated that the stress 
on his back did not make itself known physically until 2002 
and he did not see a doctor until 2004.  He asserts that his 
VA doctors concur that this injury was the result of his in-
service helicopter crash.  The Veteran is currently service-
connected for recurrent dislocation of the right shoulder, 
status post total arthroplasty (30 percent).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service records show that the Veteran was involved in a 
helicopter crash in August 1968 and dislocated his right 
shoulder.  Service records do not show complaints or findings 
related to the low back and there is no evidence of lumbar 
arthritis manifested to a compensable degree within one year 
following service.  

VA records show complaints of chronic low back pain and the 
Veteran receives chiropractic and orthopedic treatment.  The 
Veteran underwent a chiropractic consultation in July 2007.  
An October 2007 addendum by the VA chiropractor states the 
following:

[The Veteran] has examination findings 
and imaging both plain film and advanced 
reflective of lumbar spondylosis, 
spondylolisthesis and spinal stenosis.  
[The Veteran] has a [service-connected] 
disability of 30% related to shoulder 
prosthesis secondary to a helicopter 
accident while in service.  It is my 
considered professional opinion, that 
more likely than not, the degenerative 
changes in [the Veteran's] spine are 
casually related to compensatory 
biomechanical stress secondary to his 
service related shoulder injury.  

The competent evidence of record relates the Veteran's 
current low back disability to service-connected right 
shoulder disability.  The record does not contain competent 
evidence to the contrary.  Therefore, the benefit sought on 
appeal is allowed.  


ORDER

Entitlement to service connection for a low back disability 
is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


